MEMORANDUM**
Pepi Schafler appeals pro se the district court’s denial of her motion to disqualify the presiding judge and the court’s order dismissing her action and declaring her a vexatious litigant. We have jurisdiction under 28 U.S.C. § 1291. We review de novo the district court’s dismissal for failure to state a claim. Cholla Ready Mix, Inc. v. Civish, 382 F.3d 969, 973 (9th Cir.2004), cert. denied, Cholla Ready Mix, Inc. v. Mendez, — U.S. -, 125 S.Ct. 1828, 161 L.Ed.2d 724 (2005). We review for abuse of discretion the district court’s denial of a recusal motion, Jorgensen v. Cassiday, 320 F.3d 906, 911 (9th Cir.2003), and entry of a vexatious litigant order, De Long v. Hennessey, 912 F.2d 1144, 1146 (9th Cir.1990). We affirm.
The district court properly dismissed Schafler’s action for failure to state a claim. See Cholla Ready Mix, Inc., 382 F.3d at 973 (conelusory allegations); Costantini v. Trans World Airlines, 681 F.2d 1199, 1201 (9th Cir.1982) (res judicata); Cal.Civ.Proc.Code § 338 (three-year statute of limitations for trespass and theft); Mullis v. United States Bankruptcy Court far Dist. of Nev., 828 F.2d 1385, 1388 (9th Cir.1987) (judicial immunity).
Contrary to her assertion, Schafler offers no evidence that the district court *940judge was biased, and we find no abuse of discretion in the denial of her motion to disqualify. See Yagman v. Republic Ins., 987 F.2d 622, 626 (9th Cir.1993) (mere speculative assertions of invidious motive are insufficient to show judicial bias).
Similarly, we find no abuse of discretion in the district court’s order declaring Schafler a vexatious litigant. Schafler received notice of defendants’ motion to declare her a vexatious litigant and an opportunity to respond, and in its order declaring her a vexatious litigant, the district court cited eight other federal actions filed by Schafler arising out of the same bankruptcy proceedings and found that Schafler used the federal courts to harass defendants. See De Long, 912 F.2d at 1147 (describing guidelines for vexatious litigant orders).
Schafler’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and máy not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.